On behalf of His Excellency the President of the Republic of Botswana, Lieutenant General Seretse Khama Ian Khama, allow me to join previous speakers in congratulating His Excellency Mr. Peter Thomson on his assumption of the presidency of the General Assembly at its seventy- first session. I also pay homage to his predecessor, His Excellency Mr. Mogens Lykketoft.
My delegation fully endorses the pertinent choice of theme for this session, namely, “The Sustainable Development Goals: a universal push to transform our world”. We are aware of the need for and importance of reviewing, monitoring and evaluating the progress made in the implementation of the Sustainable Development Goals over the next 15 years, which has been one of the main lessons learned from the implementation of the Millennium Development Goals.
Botswana has long recognized that, in order to achieve sustainable development, there must be national ownership. It must be based on inclusive, accountable, democratic and strong institutions and processes. For Botswana, adherence to those principles, together with the judicious exploitation of natural resources and international development support, has enabled us to achieve what we have achieved in the 50 years since our independence.
In a week, on 30 September, Botswana will celebrate its fiftieth anniversary of independence. I would once again like to remind the Assembly that in 1966 we were among the poorest nations of the world, with a gross domestic product per capita of approximately $70. Since then we have managed to attain middle-income status.
When we, like the rest of Africa, told the world that we were ready for self-governance, many sceptics, historians and commentators — including many in Africa — thought of us as a basket case that was neither ready for, nor capable of, real independence. In fact, on 28 September 1966, two days before we joined the community of sovereign nations, one cynical Canadian journalist, a certain Mr. Charles King of the Southern News Service, wrote an article entitled “Bechuanaland Poor, Hungry Desert Land, Independence to Come Friday”, observing that
“The new blue, white and black flags are flying everywhere in Gaberones, its incongruous capital city. But elsewhere in the vast, trackless wasteland that will take the name of Botswana there is little to celebrate.”
He continued:
“Two years of disastrous drought and crop failure have brought havoc and hunger to its widely scattered agricultural inhabitants. More than one fifth of the population is literally being kept alive by emergency feeding, and the numbers are rapidly increasing ...
“It also has debts and economic misery. It is destined to be an international charity case forever, exporting its ablest men and its cattle in exchange for cash and kindness from abroad.”
With about 3 kilometres of paved roads in the entire country, with 42 graduates, a few primary schools, a single railway line, operated by neighbouring hostile and white-minority-ruled then-Rhodesia, and one national radio station, which broadcast for two hours a day, ours is a country born out of humble beginnings, from which we managed our own development. Having joined the United Nations in 1966, together with Lesotho, Guyana and Barbados, we are proud and contented to look back on the experiment we started and see that it was well worth the try. From next to nothing, we placed a high premium on building a united, democratic and accountable nation premised on respect for democracy, human rights, the rule of law and strong institutions.
Conscious of the prevailing circumstances and challenges, we chose to base the development of our society on four key national development principles, that is, democracy, development, unity and self- reliance. As we reflect on our challenges and the modest achievements that we have made, we are proud of the fact that we are among Africa’s most stable democracies, having held free, fair and peaceful multiparty elections every five years without interruption. It is our every intention to continue along that path.
In celebrating 50 years of independent nationhood, we are conscious of the fact that we could not have achieved all those milestones without the much-needed support and solidarity of the international community. For that we shall forever remain grateful to our reliable global partners, who have stood with us throughout the challenging journey. We have today made great strides and achievements in the areas of education, health care, infrastructure and human-resource development, as well as women and youth empowerment. Those achievements, however, should not make us complacent.
Like many nations, Botswana is already feeling the adverse impact of climate change. Such impact is manifested in a decline in agricultural production, rising food insecurity and increasing water stress, all of which are projected to worsen with time. The threat must not be underestimated. Urgent and effective global action on climate change, mitigation and adaptation is required to avoid the catastrophic consequences of global warming. The seventy-first session of the General Assembly provides a strategic opportunity for injecting much needed-political momentum into the effective implementation of the 2030 Agenda, which this organ unanimously adopted exactly one year ago.
The recent high-level event on large movements of refugees and migrants, held just a few days ago, is a stark reminder of the challenges we continue to face as a planet. While we commend all States that take on the burden of receiving displaced people, that is not the only answer. More effort should be put into addressing the problem and finding solutions in the countries from which they come. Clearly, the current situation of receiving such people serves only to encourage others to follow their predecessors.
As a member of the community of nations that cherishes freedom, peace and the fulfilment and enjoyment of life, Botswana remains deeply concerned about the many acts of terror, conflict and human suffering that have precipitated the vast and large displacement of people across the globe. In that regard, we are concerned about the protracted Syrian crisis, which could have been contained had the Security Council and the international community intervened promptly. History will judge us harshly, for we have allowed the situation to degenerate into what it is today. However, we are well aware that Al-Assad, as well as his system, which slaughters the innocent, is not the only party committing crimes against humanity.
We are equally concerned about, and strongly condemn, the continued blatant contravention of international law and United Nations resolutions by the Democratic People’s Republic of Korea through its callous testing of ballistic missiles. To demonstrate our abhorrence, Botswana terminated its diplomatic relations with that rogue State. In fact, in our opinion, the Democratic People’s Republic of Korea and Syria do not deserve membership of this world body, owing to their lack of respect for, and adherence to, the values and principles that they committed to uphold.
As a community of nations bound by universal ideals and a shared moral ethos, it would be a dereliction of our responsibilities if we did not hold one another accountable in the event of breaches of the very fundamental values of human rights that the Organization is committed to uphold. In the light of the increasing security threats, we call upon the Security Council, as the organ responsible for maintaining international peace and security, to demonstrate seriousness in executing that important mandate. It can no longer be acceptable to hide behind the veto while millions of innocent lives are lost.
We continue to express our sympathies to those afflicted by disasters such as earthquakes, floods and other natural calamities. We extend our condolences to the families of all those who lost their lives in the past year. In that regard, we wish to commend civil society for its tireless efforts in providing humanitarian aid to those in dire need. In the same vein, we reiterate our long-held belief, which is shared by many, and in line with the hallowed principle of the responsibility to protect, that States have the primary responsibility to protect their own populations from genocide, ethnic cleansing, war crimes and crimes against humanity. We commend human rights organizations’ work in exposing such violations wherever they occur in the world.
As a staunch supporter of the International Criminal Court, we stand by all efforts to fight impunity and strengthen the international criminal justice system in order to bring justice to the victims of such crimes. We urge all States signatories of the Rome Statute to uphold their commitments.
It is crucial that we step up our efforts in the implementation of Security Council resolution 1325 (2000) in order to effectively protect women and children in armed conflict and involve them at all levels and processes of mediation, peacekeeping, peace maintenance, reconstruction and development, given the fact that they suffer most from the effects of armed conflict. As a peace-loving nation, Botswana reaffirms its abiding faith in the purposes and principles of the Charter of the United Nations, as well as the various multilateral instruments under international humanitarian law, including the Universal Declaration of Human Rights.
Let me conclude by commending Brazil for hosting a successful Olympic Games despite criticisms in some quarters that predicted failure while disseminating messages of fear linking the Games with the issues of, inter alia, the zika virus and terrorism. In a related matter, we strongly condemn the International Paralympic Committee for its blanket ban of Russian athletes. Botswana does not condone doping in any way, but to punish clean athletes is discrimination. Those who participate in the Paralympic Games are disabled, and the Games are a way of including them in the mainstream and helping them overcome their challenges. For a body that was set up specifically to show compassion and caring to treat people like that is indeed a gross injustice. We believe that there is an agenda beyond its stated reasons for doing so.
I wish to reaffirm Botswana’s continued commitment to playing its full part in the quest for international peace and security, as well as to the international community’s unrelenting efforts to make the world a safer and more prosperous place for both present and future generations.
Finally, as we are in the United States of America, we wish the people of America successful elections in November. We hope that the person who emerges victorious will be someone who is known to be tolerant and who embraces all people. Allow me, in the same breath, to return in equal measure the accolades extended to us by President Obama. We in Botswana fully recognize, remain confident in and exalt the leadership of President Obama. These indeed have been eight glorious years — the best years for the United States of America and Africa by any measure. We wish him well and a well-deserved retirement.
In the spirit of the Charter, and as inspired by the 2030 Agenda and the Sustainable Development Goals, let us push to transform our world and leave no one behind.
